Citation Nr: 1544804	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of fractured fingers, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and July 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his May 2015 Travel Board hearing that he injured his fingers on his right hand when an open window collapsed and closed on top of his right hand index and middle fingers and broke them.  The Veteran further reported that the incident occurred in restricted men's barracks on Naval Air Station (NAS) Chase Field in Beeville, Texas, during the winter of 1958.  Following the incident the Veteran saw the corpsman that splinted his fingers, wrapped them, and gave him something for the pain.  Because the Veteran's normal duty was to drive a jet star jeep on the flight line, he was placed on light duty as a waiter at the pilot's ready room.  The Veteran's fingers were noted to be crooked at the hearing and he reported that he now has arthritis in them that causes a great deal of pain, especially during the winter months.  

With regard to the Veteran's claims for his right and left knee, the Veteran reported two incidents.  The Veteran stated that he injured both his right and left knee while working as a metalsmith, hydraulics crewmember aboard an aircraft carrier.  He stated that in one instance a plane's right wing would not fold so that it could be properly stored on the deck of the aircraft carrier and he had to manually help force the wing to fold.  The Veteran stated that he jumped up and down on the wing and when the wing started to fold he was knocked to his knees.  The Veteran stated that his knees have hurt since that time.  The Veteran reported this incident happened in late 1961 or early 1962.  He stated that he never sought medical care while in the service, but immediately following service he had problems with his knees multiple times and even had to miss work as a result.  

The Veteran also reported that he was stabbed in his left knee in 1961 while on leave in Hartford, Connecticut.  The Veteran reported that he sought care at the Hartford, Connecticut VA hospital.  While the Veteran acknowledged that he had reported that the injury was the result of him falling on a broken glass bottle, it was actually the result of an assault by a fellow crewman.  The Veteran stated that he gave two different stories to ensure that his fellow crewman did not get into trouble as a result of the event.  A letter from the Veteran's wife confirms his contentions.  The Veteran stated that the incident aboard the ship and the stabbing of his left knee happened within about six months of each other and he has had knee problems since.  Post-service, the Veteran has had multiple knee surgeries: three on his left knee, two on his right knee.  The Veteran stated that his physicians have noted old trauma when operating on his knees.   

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  An examination is required to determine if the Veteran's right and left knee disabilities, as well as the arthritis in his right index and middle fingers, were caused by incidents during his active duty service.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine whether the Veteran has arthritis in his right index and middle fingers which is the result of an in-service incident where he broke both fingers.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that he broke his fingers after a window collapsed on them.  

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

(d).  The examiner must provide a diagnosis for any residual of broken right index and middle fingers found from considering the claims file and from examining the Veteran.

(e).  For any diagnosed right index and middle finger disabilities, the examiner must specifically opine whether that disability is related to any incident of service, including the incident where the Veteran claims to have broken his fingers when a window collapsed on them.

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine whether the Veteran has right and left knee disabilities which are the result of an in-service incidents including falling off the wing of an airplane and being stabbed in the left knee.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that he injured both knees falling off the wing of an airplane and his left knee after being stabbed.  

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

(d).  The examiner must provide a diagnosis for any right or left knee disability found from considering the claims file and from examining the Veteran.

(e).  For any diagnosed right or left knee disability, the examiner must specifically opine whether that disability is related to any incident of service, including the incident where the Veteran claims to have fallen off the wing of a plane and the incident where he was stabbed.

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.
(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

4.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




